Appeal from a judgment of the Supreme Court, Kings County (Berkowitz, J.), dated October 21, 1982, which dismissed a proceeding to set aside the Democratic primary election for councilman from the 26th Councilmanic District held on September 23, 1982. Judgment affirmed, without costs or disbursements. The ratio of the irregularities to the plurality was not sufficiently substantial to warrant the setting aside of the primary election (Matter of Ippolito v Power, 22 NY2d 594). O’Connor, J. P., Brown, Niehoff and Boyers, JJ., concur.